Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Commissioner of the State Department of Social Services, dated June 15, 1976 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue a grant of public assistance to petitioner on the ground that he failed to verify how he managed his excess rent. Determination annulled, on the law, without costs or disbursements, and respondents are directed to restore petitioner’s grant of assistance. The local agency submitted no evidence to support its determination, which was apparently based upon a presumption that petitioner has undisclosed resources or income which he is using to pay the difference between his monthly rent and his shelter allowance. "Although the requirements of substantial evidence may vary from case to case, surmise and speculation will never suffice” (see Matter of Paulsen [Catherwood], 27 AD2d 493, 495). Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.